Exhibit 10.3





AMENDED AND RESTATED

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

     AMENDED AND RESTATED AGREEMENT, dated as of the [ ] day of December, 2007
(this “Agreement”), by and between UAP Holding Corp., a Delaware corporation
(the “Company”), and [Executive] (the “Executive”).

     WHEREAS, the Executive and the Company are parties to that certain Change
of Control Employment Agreement, dated as of May 22nd, 2007 (the “Original
Agreement”);

     WHEREAS, the Company now desires to make certain amendments to the Original
Agreement as deemed advisable to prevent an inclusion of income or imposition of
penalties under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or as deemed advisable to facilitate compliance with Section 409A
of the Code.

     WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     Section 1. Certain Definitions. (a) “Effective Date” means the first date
during the Change of Control Period (as defined herein) on which a Change of
Control occurs. Notwithstanding anything in this Agreement to the contrary, if
the Executive’s employment with the Company is terminated within the 12 months
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (1) was at the
request of a third party that has taken steps reasonably calculated to effect
such Change of Control or (2) otherwise arose in connection with or anticipation
of a Change of Control, (such a termination of employment, an “Anticipatory
Termination”) and if such Change of Control is consummated, then “Effective
Date” means the date immediately prior to the date of such termination of
employment.

     (b) “Change of Control Period” means the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that, commencing on the date one year after the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), unless previously

--------------------------------------------------------------------------------

terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless, at least 60 days prior
to the Renewal Date, the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.

     (c) “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.

     (d) “Change of Control” means:

         (1) Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company, (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C),
or (v) any acquisition involving beneficial ownership of less than 50% of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities
which is determined by the Board, based on review of public disclosure by the
acquiring Person with respect to its passive investment intent, not to have a
purpose or effect of changing or influencing the control of the Company,
provided, however, that for purposes of this Section 1(d)(1)(v), any such
acquisition in connection with (x) an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents or (y) any Business Combination (as defined
in Section 1(d)(3)) shall be presumed to be for the purpose or with the effect
of changing or influencing the control of the Company;

         (2) During any period of five (5) consecutive years, individuals who,
as of the date hereof, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

         (3) Consummation of a reorganization (excluding a reorganization under
either Chapter 7 or Chapter 11 of Title 11 of the United States Code), merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries

-2-

--------------------------------------------------------------------------------

(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

         (4) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

     Section 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.

     Section 3. Terms of Employment.

     (a) Position and Duties. During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the

-3-

--------------------------------------------------------------------------------

continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company. To the extent required by the policies of the Company, the
Executive shall notify the Company with respect to his service (or continuation
of service) on any corporate, civic or charitable board or committee on or after
the Effective Date.

     (b) Compensation. (1) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (the “Annual Base Salary”) at an
annual rate at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to the
Executive by the Company and the Affiliated Companies in respect of the 12-month
period immediately preceding the month in which the Effective Date occurs. The
Annual Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date. Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. The Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to the Annual Base Salary as so increased.

         (2) Annual Bonus. In addition to the Annual Base Salary, the Executive
shall be eligible to receive, for each fiscal year ending during the Employment
Period, an annual bonus (the “Annual Bonus”) in cash under the Company’s annual
incentive compensation plans, as may be in effect from time to time (the “Annual
Incentive Plans”). For each fiscal year ending during the Employment Period, (a)
the Executive’s target bonus opportunity under such Annual Incentive Plans shall
at least equal the Executive’s target bonus under the Annual Incentive Plans for
the year in which the Effective Date occurs (or if a target bonus for such year
has not been established as of the Effective Date, the Executive’s target bonus
for the year immediately preceding the year in which the Effective Date occurs)
(the “Recent Target Bonus”), (b) any performance goals or other criteria used to
determine the actual Annual Bonus earned shall not be substantially less
favorable to the Executive than any such performance goals or other criteria
with respect to the Annual Bonus as applicable for the year in which the
Effective Date occurs (or if performance goals for such year have not been
established as of the Effective Date, the performance goals applicable to the
Executive for the year immediately preceding the year in which the Effective
Date occurs) and (c) to the extent permitted under the Annual Incentive Plans,
the exercise of negative discretion under the Annual Incentive Plans shall be no
greater than the exercise of such discretion for the year immediately preceding
the year in which the Effective Date occurs. Each such Annual Bonus shall be
paid, to the extent earned, no later than two and a half months after the end of
the fiscal year for which the Annual Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Annual Bonus pursuant to an arrangement
that meets the requirements of Section 409A of the Code.

         (3) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all cash incentive,
equity incentive, savings and retirement plans, practices, policies, and
programs applicable generally to other peer executives of the Company and the
Affiliated Companies, but in no event shall such plans, practices, policies and
programs provide the Executive with incentive opportunities

-4-

--------------------------------------------------------------------------------

(measured with respect to both regular and special incentive opportunities, to
the extent, if any, that such distinction is applicable), savings opportunities
and retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and the
Affiliated Companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and the Affiliated Companies.

         (4) Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and the Affiliated
Companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and the Affiliated Companies, provided, that such
welfare benefit plans, practices, policies and programs provided to the
Executive during the Employment Period shall be substantially similar, in the
aggregate, to the most favorable of such plans, practices, policies and programs
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and the Affiliated Companies.

         (5) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

         (6) Fringe Benefits. During the Employment Period, the Executive shall
be entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and the
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

         (7) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and the Affiliated Companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies.

-5-

--------------------------------------------------------------------------------

     Section 4. Termination of Employment. (a) Death or Disability. The
Executive’s employment shall terminate automatically if the Executive dies
during the Employment Period. If the Company determines in good faith that the
Disability (as defined herein) of the Executive has occurred during the
Employment Period (pursuant to the definition of “Disability”), it may give to
the Executive written notice in accordance with Section 11(b) of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. “Disability”
means the absence of the Executive from the Executive’s duties with the Company
on a full-time basis for 180 consecutive business days as a result of incapacity
due to mental or physical illness that is determined to be total and permanent
by a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.

     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

         (1) the willful and continued failure of the Executive to perform
substantially the Executive’s duties (as contemplated by Section 3(a)(1)(A))
with the Company or any Affiliated Company (other than any such failure
resulting from incapacity due to physical or mental illness or following the
Executive’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company that specifically identifies
the manner in which the Board or the Chief Executive Officer of the Company
believes that the Executive has not substantially performed the Executive’s
duties, or

         (2) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

     For purposes of this Section 4(b), no act, or failure to act, on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), or (B)
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

-6-

--------------------------------------------------------------------------------

     (c) Good Reason. The Executive’s employment may be terminated during the
Employment period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means:

         (1) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date, or any other diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;

         (2) any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

         (3) the Company’s requiring the Executive (i) to be based at any office
or location other than where the Executive was employed immediately preceding
the Effective Date or at any other location more than 60 miles from such office,
(ii) to be based at a location other than the principal executive offices of the
Company if the Executive was employed at such location immediately preceding the
Effective Date, or (iii) to travel on Company business to a substantially
greater extent than required immediately prior to the Effective Date;

         (4) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

         (5) any failure by the Company to comply with and satisfy Section
10(c).

     The Executive’s mental or physical incapacity following the occurrence of
an event described above in clauses (1) through (5) shall not affect the
Executive’s ability to terminate employment for Good Reason.

     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than 30 days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

-7-

--------------------------------------------------------------------------------

     (e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination.”

     Section 5. Obligations of the Company upon Termination. (a) Good Reason;
Other Than for Cause, Death or Disability. Subject to the Executive’s execution
of a “Waiver and Release” in the form attached hereto as Exhibit A (the “Waiver
and Release”) no later than 60 days after the Date of Termination, if, during
the Employment Period, the Company terminates the Executive’s employment other
than for Cause or Disability or the Executive terminates employment for Good
Reason:

         (1) the Company shall pay to the Executive, in a lump sum in cash
within 30 days after the Date of Termination (or, if later, five (5) days after
the effective date of the Waiver and Release), the aggregate of the following
amounts:

             (A) the sum of (i) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (ii) the product of (x)
the Recent Target Bonus and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination and the
denominator of which is 365 (the “Pro-Rata Bonus”), and (iii) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (i), (ii) and (iii), the “Accrued Obligations”);

             (B) the amount equal to the product of (i) 1.5 and (ii) the sum of
(x) the Executive’s Annual Base Salary and (y) the Recent Target Bonus (the
“Severance Payment”); and

         (2) the Executive shall be entitled to continuation coverage under the
Company’s health care plans at the Company’s sole expense for the 18-month
period following the Date of Termination, which period of coverage shall run
concurrently with the period of continuation coverage under Section 4980B of the
Code; and

         (3) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits (as defined in Section
6).

Notwithstanding the foregoing provisions of this Section 5(a), and except as
otherwise provided in Section 11(g) with respect to an Anticipatory Termination,
in the event that the Executive is a

-8-

--------------------------------------------------------------------------------

“specified employee” within the meaning of Section 409A of the Code (with such
classification to be determined in accordance with the methodology established
by the applicable employer as in effect as of the Date of Termination)(a
“Specified Employee”), the Severance Payment and the Pro-Rata Bonus shall
instead be paid, with interest on any delayed payment at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code (“Interest”), on the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code (the
“409A Payment Date”).

     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the timely
payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

     (c) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, the Company shall
provide the Executive with the Accrued Obligations and the timely payment or
delivery of the Other Benefits, and shall have no other severance obligations
under this Agreement. The Accrued Obligations shall be paid to the Executive in
a lump sum in cash within 30 days of the Date of Termination, provided, that in
the event the Executive is a Specified Employee, the Pro-Rata Bonus shall be
paid, with Interest, to the Executive on the 409A Payment Date. With respect to
the provision of the Other Benefits, the term “Other Benefits” as utilized in
this Section 5(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

     (d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Executive’s Annual Base Salary through the Date of
Termination, and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. If the Executive
voluntarily terminates employment during the Employment

-9-

--------------------------------------------------------------------------------

Period, excluding a termination for Good Reason, the Company shall provide to
the Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination,
provided, that in the event the Executive is a Specified Employee, the Pro-Rata
Bonus shall be paid, with Interest, to the Executive on the 409A Payment Date.

     Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 11(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company or the Affiliated Companies (including,
for the avoidance of doubt, the Executive’s rights to benefits and payments
under any stock options, restricted stock, restricted stock units or other
incentive awards or plans) at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable or provided in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement. Without limiting the generality of the foregoing, the
Executive’s resignation under this Agreement with or without Good Reason, shall
in no way affect the Executive’s ability to terminate employment by reason of
the Executive’s “retirement” under any compensation and benefits plans, programs
or arrangements of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits under any compensation or benefit plans, programs or arrangements of
the Affiliated Companies, including without limitation any retirement or pension
plan or arrangement of the Affiliated Companies or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) of this Agreement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement.

     Section 7. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
of this Agreement through the Executive’s remaining lifetime (or, if longer,
through the 20th anniversary of the Effective Date) to the full extent permitted
by law, all legal fees and expenses that the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any

-10-

--------------------------------------------------------------------------------

guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, Interest. In order to comply with Section 409A of the Code, in no
event shall the payments by the Company under this Section 7 be made later than
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

     Section 8. Certain Additional Payments by the Company.

     (a) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any Payment would
be subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing payments and
benefits under the following sections in the following order: (i) Section
5(a)(1)(B), (ii) Section 5(a)(1)(A)(ii) and (iii) Section 5(a)(2). For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 8(a). The
Company’s obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s termination of employment.

     (b) Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required, the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
or such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive may
appoint another nationally recognized accounting firm to make the

-11-

--------------------------------------------------------------------------------

determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to Section
8(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.

     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

         (1) give the Company any information reasonably requested by the
Company relating to such claim,

         (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

         (3) cooperate with the Company in good faith in order effectively to
contest such claim, and

         (4) permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible

-12-

--------------------------------------------------------------------------------

manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that, if the Company pays such claim and directs the Executive to sue for a
refund, the Company shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

     (d) If, after the receipt by the Executive of a Gross-Up Payment or payment
by the Company of an amount on the Executive’s behalf pursuant to Section 8(c),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

     (e) Any Gross-Up Payment, as determined pursuant to this Section 8, shall
be paid by the Company within five days of the receipt of the Accounting Firm’s
determination; provided that, the Gross-Up Payment, if any, shall in all events
be paid no later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Excise Tax (or any income or other related
taxes or interest or penalties thereon) on a Payment is remitted to the Internal
Revenue Service or any other applicable taxing authority or, in the case of
amounts relating to a claim described in Section 8(c) that does not result in
the remittance of any federal, state, local and foreign income, excise, social
security and other taxes, the calendar year in which the claim is finally
settled or otherwise resolved. The Gross-Up Payment shall be paid to the
Executive; provided that the Company, in its sole discretion, may withhold and
pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Executive, all or any portion of any Gross-Up
Payment, and the Executive hereby consents to such withholding.

     (f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

         (i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

-13-

--------------------------------------------------------------------------------

         (ii) “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

         (iii) A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

         (iv) The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

     Section 9. Restrictive Covenants.

     (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

     (b) Non-Solicitation. (1) During the period commencing on the date hereof
and ending on the first anniversary of the Date of Termination, the Executive
shall not directly or indirectly through another Person (i) induce or attempt to
induce any employee of the Company to leave the employ of the Company or in any
way interfere with the relationship between the Company, on the one hand, and
any employee thereof, on the other hand, (ii) hire any person who was an
employee of the Company until six (6) months after such individual’s employment
relationship with the Company has been terminated or (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation, on the one hand, and the Company, on the other hand.

         (2) The Executive understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the business of the
Company, but the Executive nevertheless believes that he has received and will
receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder to clearly justify such restrictions
which, in any event (given his education, skills and ability), the Executive
does not believe would prevent him from otherwise earning a living. The
Executive has carefully considered the nature and extent of the restrictions
place upon him by this Section

-14-

--------------------------------------------------------------------------------

9(b), and hereby acknowledges and agrees that the same are reasonable in time
and territory and do not confer a benefit upon the Company disproportionate to
the detriment of the Executive.

     (c) Enforcement. Because the Executive’s services are unique and because
the Executive has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this Section
9. Therefore, in the event of a breach or threatened breach of this Section 9,
the Company or its respective successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunction
relief in order to enforce, or prevent any violations of, the provision hereof
(without posting a bond or other security) or require the Executive to account
for and pay over to the Company all compensation, profits, moneys, accruals or
other benefits derived from or received as a result of any transactions
constituting a breach of the covenants contained herein, if and when final
judgment of a court of competent jurisdiction is so entered against the
Executive.

     Section 10. Successors. (a) This Agreement is personal to the Executive,
and, without the prior written consent of the Company, shall not be assignable
by the Executive other than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 10(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.

     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

     Section 11. Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

     if to the Executive:

         At the most recent address on file at the Company.

-15-

--------------------------------------------------------------------------------



  if to the Company:





  UAP Holding Corp.
7251 W. 4th Street
Greeley, Colorado 80634
Attention: General Counsel
Fax: (970) 347-1561



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

     (d) The Company may withhold from any amounts payable under this Agreement
such United States federal, state or local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

     (f) The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

     (g) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay pursuant to Section 5(a)(1) of this Agreement shall be
paid as follows: (i) if such Change of Control is a “change in control event”
within the meaning of Section 409A of the Code, (A) except as provided in clause
(i)(B), on the date of such Change of Control, or (B) if the Executive is a
Specified Employee and the 409A Payment Date is later than the Change of
Control, on the 409A Payment Date, and (ii) if such Change of Control is not a
“change in control event” within the meaning of Section 409A of the Code, (A)
except as provided in clause (ii)(B), on the first business day following the
12-month anniversary of the date of such Anticipatory Termination (the “Payment
Date”), or (B) if the Executive is a Specified Employee and the 409A Payment
Date is later than the date of such Change of Control, on the 409A Payment Date.
In the event of

-16-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

[Executive] 



--------------------------------------------------------------------------------

        UAP HOLDING CORP.      By 

--------------------------------------------------------------------------------

         Name:           Title: 


-18-

--------------------------------------------------------------------------------



Exhibit A





WAIVER AND RELEASE



     For and in consideration of the payments and other benefits due to [•] (the
“Executive”) pursuant to the Amended and Restated Change of Control Employment
Agreement (the “Employment Agreement”) entered into as of [ date ], 2007 (the
“Effective Date”), by and between UAP Holding Corp. (the “Company”) and the
Executive, and for other good and valuable consideration, the Executive hereby
agrees, for the Executive’s heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns, to
forever release, discharge and covenant not to sue the Company and each of its
respective divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their managers,
managing members, members, officers, directors, trustees, employees, agents,
shareholders, administrators, general or limited partners, representatives,
attorneys, insurers and fiduciaries, past, present and future (the “Released
Parties”) from any and all claims of any kind arising out of, or related to, his
employment with the Company or any of its affiliates or subsidiaries
(collectively, with the Company, the “Affiliated Entities”), or to the
Executive’s separation from employment with the Affiliated Entities, which the
Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release. Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. Section 621, et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave
Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

     The Executive has read this Release carefully, acknowledges that the
Executive has been advised to consult with any attorney and any other advisors
of the Executive’s choice prior to executing this Release, has been provided
with a period of twenty-one (21) days in which to consider entering into this
Release, and the Executive fully understands that by signing below the Executive
is voluntarily giving up any right which the Executive may have to sue or bring
any other claims against the Released Parties. Finally, the Executive has not
been forced or pressured in any manner whatsoever to sign this Release, and the
Executive agrees to all of its terms voluntarily. The Executive has a period of
seven (7) days following the execution of this Release during which the
Executive may revoke this Release, and this Release shall not become effective
or enforceable until such revocation period has expired.

     Notwithstanding anything else herein to the contrary, this Release shall
not affect, and the Executive does not waive: (i) rights to indemnification the
Executive may have under

-19-

--------------------------------------------------------------------------------

(A) applicable law, (B) any other agreement between the Executive and a Released
Party and (C) as an insured under any director’s and officer’s liability
insurance policy now or previously in force; (ii) any right the Executive may
have to obtain contribution in the event of the entry of judgment against the
Executive as a result of any act or failure to act for which both the Executive
and any of the Affiliated Entities are jointly responsible; (iii) the
Executive’s rights to benefits and payments under any stock options, restricted
stock, restricted stock units or other incentive plans or under any retirement
plan, welfare benefit plan or other benefit or deferred compensation plan, all
of which shall remain in effect in accordance with their terms in accordance
with the terms and provisions of such benefit and/or incentive plans and any
agreements under which such stock options, restricted shares, restricted stock
units or other awards or incentives were granted, or (v) any obligations of the
Affiliated Entities under the Employment Agreement.

     This Release is final and binding and may not be changed or modified except
in a writing signed by both parties.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date    [Executive] 


-20-

--------------------------------------------------------------------------------